3. Refusal of the extradition from Brazil of Cesare Battisti
The next item is the debate on six motions for resolutions on Brazil's refusal to extradite Cesare Battisti.
author. - (IT) Madam President, ladies and gentlemen, Antonio Santoro, prison officer, Lino Sabadin, butcher, Perluigi Torregiani, jeweller, and Andrea Campagna, state police officer: these are the names of four citizens who, together with many others, lost their lives between 6 June 1978 and 19 April 1979, killed by the insane homicide of terrorist organisations that attempted to overthrow the democratic order in Italy. And the name of one of the murderers is Cesare Battisti.
First of all, I would like to echo the regret expressed by President Napolitano of Italy at the decision made by Mr Lula, the Brazilian president, to grant political refugee status to the Italian terrorist Cesare Battisti, who was sentenced by the courts to life imprisonment for committing those four murders, during the 'Years of Lead'.
Let me remind you that Battisti was found guilty not only by the Italian judiciary, but also by the French judiciary and by the European Court of Human Rights. This is an inexplicable and extremely serious act, which cannot and must not go unnoticed by the European institutions. We have a duty to the relatives of Battisti's victims, but most importantly, we are also bound because the European Union has, for many years, determined an anti-terrorism strategy to guarantee citizens' safety and to safeguard democratic institutions. To stand by and watch would thus be to thwart the efforts made over the years to fight side by side against an ever-present threat.
The Group of the European People's Party (Christian Democrats) and European Democrats also hopes that Brazil will reconsider and think hard about what is a very delicate, but utterly rightful and legitimate request. Brazil is a great democratic country and has always enjoyed an excellent relationship with Europe and with Italy, which is precisely why we have been taken by surprise by this door slammed in our face. Indeed, for the sake of the friendship and respect that joins our countries, for the sake of the friendship and cooperation and partnership agreements linking Brazil and the European Union, whether politically or economically, the response of all parties must be decisive and effective.
Europe must unite behind the action of the Italian Government, which is using every legitimate form of political and diplomatic pressure and legal recourse so that justice may be done. The decision taken by Brazil conflicts appallingly with the image of the European Union, since it appears to presume that political persecution and torture is practised within one of its Member States. In short, we are dealing with an unacceptable situation which, above all, has no grounding in reality.
Madam President, I think that Mr Mauro has described the facts very well. This man is a murderer: he has killed four people. He has also been found guilty by the Italian courts of other acts such as belonging to an armed group, possession of firearms - a serious crime in most European countries - and acts of violence.
This man has been found guilty by an Italian court. Yet we find that on 17 December, the Brazilian Government, a democratic government, has granted him political refugee status.
As Mr Mauro said, the European Union must express its solidarity with the Italian government and show Brazil, a friendly, democratic country, that a mistake has been made.
The Brazilian authorities inform us that the matter is still awaiting an appeal before the federal supreme court, but it is lamentable that the case has proceeded in this manner.
It must also be remembered that the European Court of Human Rights rejected Mr Battisti's request for protection and that the European Union now bases its action on the respect of fundamental human rights, which is an essential component of the European Constitution.
Therefore, taking into consideration the bonds of friendship between the European Union and Brazil, the Brazilian authorities should be reminded that the EU is a good ally and friend and that we hope, in return, that they will not act in this manner, as has been the case in the past.
author. - (SV) I wish that we had discussed the Philippines instead, where the EU could have made a real contribution to saving the lives of many people. We are now discussing an individual legal case that is currently being tried in court, in connection with which we have the gall to say that we will stand up for the principle of the rule of law. Where I come from, one of the most fundamental principles of the rule of law is that a parliament does not interfere in individual court cases.
My group and I think that it is quite wrong to discuss an ongoing individual court case in a parliament. Unfortunately, this is not even the first or the last time, because we will soon be voting on the Medina report, which does the exact same thing. In an ongoing copyright case against Pirate Bay in a Swedish court, Parliament commented on the question of guilt while the case was still in progress. I really hope that this does not become a habit because, if it does, it would be us here in Europe who would be opposing and resisting our own principles of the rule of law and that would be extremely unfortunate. Thank you.
Sorry, I forgot to mention something important.
If we are not happy with how Brazil and Europe are handling extraditions and if we are not happy with how our laws are interpreted in national courts, we should change the laws so that they are the same for everyone. We should not barge in and try to influence an individual case. That is the job of the judges, prosecutors and defence lawyers, not of Parliament. We make the laws, and the principles of the rule of law dictate that it is the courts which subsequently interpret them.
Madam President, ladies and gentlemen, it is truly disgraceful that an MEP should take the floor in this House without having even read the text of a resolution written and signed by all the major groups, and so say things that are not true: the proceedings have been closed for many years.
Allow me to examine our problem. The ravings of a terrorist and multiple murderer, condemned many times, cannot be defended by the government of a friendly country with whom we collaborate. We want to highlight the need, already expressed in a letter to the President-in-Office of the Union, for a debate in the Council that, starting with this incredible situation and taking account of new, internationalised terrorism, will tackle and decide on a shared rule on extradition, whether within the 27 countries of the Union or between the Union and third countries.
Nobody can allow someone who has killed unarmed people and has used every possible means to evade justice and the victims' relatives to assume the attitude of a victim of persecution and to create dangerous precedents to the detriment of the law and society.
on behalf of the ALDE Group. - Madam President, those who are found guilty by our courts of law must face the consequences and not be given refuge by any country in the world.
Cesare Battisti is a convicted murderer in Italy, and the stance taken by the Brazilian authorities to protect him from the reach of EU justice is not only unacceptable but also condemnable and deplorable in the strongest possible terms and we, and any other authority and any other body in the EU, have every right to say so. I hope that the Brazilian Government will come to its senses and, in re-examining this case, will do what is expected of it and extradite Mr Battisti to Italy as soon as possible and before this affair begins to have serious consequences for the otherwise good EU-Brazil relations. Brazil must not become a safe haven for convicted criminals and the EU must never allow murderers to escape punishment.
on behalf of the UEN Group. - (IT) Madam President, ladies and gentlemen, with this joint motion for a resolution, this Parliament will make its authoritative voice heard, at international level, for reconsideration of the extradition of Cesare Battisti and, above all, it will pay tribute to the memory of the victims and show its solidarity with their families who, for more than 20 years, have been waiting for their fundamental right to justice, denied for so long, to at last be fulfilled. There is no need to say more, and so, Madam President, ladies and gentlemen, I would like to dedicate the few remaining seconds of my speaking time to observe a moment's silence in remembrance.
(IT) Madam President, ladies and gentlemen, thank you, Mrs Angelilli, for that important gesture, which illustrates how different the attitude of this House is to that of the European Union, which, like Pontius Pilate, is hypocritically washing its hands of the affair, while in fact there are two countries involved in this case: Italy, which has paid an extraordinarily high price for terrorism with its victims and very difficult years, and France, which is involved up to its neck thanks to the woeful interest of the infamous left-wing 'caviar' lobby, which already distinguished itself in the Petrella case and probably also in the role of the secret services.
In this way, Europe is undermining its anti-terrorism directives and losing all authority in the global strategy for combating terrorism. I wonder whether the same thing would have happened if it had been perhaps a German terrorist from the Red Army Faction? Europe is, however, saying to Brazil that to fail to extradite a common criminal and communist like Battisti, who today even in prison dares to mock his victims, would be to downgrade itself to a country of refuge for the worst criminals and terrorists.
Such behaviour would call into question all partnership agreements and, I believe, participation in the G8. We must emphasise quite clearly: it is not acceptable to make agreements with terrorists. Terrorists, sentenced under lawful proceedings - because our country has a great legal system, where no one is tortured and proceedings are legitimate - must then serve their sentence to the very last day. Terrorists, murderers and communists!
(DE) Madam President, I asked to speak because I was Chairman of the German-Brazilian Parliamentarian Group in the lower house of the German Parliament for 10 years and I know Brazil very well. I am indeed surprised at the refusal of the Lula administration to extradite this convicted murderer to a European Member State. I hope that the proceedings in Brazil will be concluded very quickly.
The Lula administration has made a particular commitment to human rights. One aspect of human rights is that convicted murderers be brought to justice, and so I hope that this motion for a resolution receives strong support. I personally shall make use of my contacts with Brazilian parliamentarians to see to it that pressure is put on the government at domestic level, too, to grant this extradition request.
(PL) Madam President, after the end of the Second World War in Europe, many Nazi criminals fled to South America to escape from justice. Attempts to bring them back and to bring them to court have been extremely difficult. This led to such desperate steps as the actions of Israeli operatives who simply kidnapped Eichmann from South America so that he could be brought to court.
It is evident that the tradition of escapes to South America is not dying out, neither is the conviction that refuge can be found there and that it will be possible to live out one's days peacefully and with impunity despite the crimes which have been committed. Actions of this kind, like those of the Brazilian Government, maintain such a conviction and may, unfortunately, cause the feeling of impunity to spread greatly. Therefore, it is extremely important that this motion for extradition be adopted.
Member of the Commission. - Madam President, the Commission is aware of the Brazilian Justice Minister's recent decision to grant political asylum to an Italian citizen, Cesare Battisti, condemned in absentia to a life sentence by the Italian judiciary.
We have carefully considered the Commission's role in this situation, especially after Italy's European Affairs Minister, Andrea Ronchi, called on Vice-President Barrot last week for the EU to support Italy's extradition request to the Brazilian Government.
As was also explained to the Italian Government, there is no scope for an involvement of the Commission in this case. The EU Treaty is very clear on this matter: the European Union's and Commission's legal powers in the field of cooperation in criminal matters are restricted to the legal space of the EU-27. The European Union can facilitate extradition between Member States, but has no competences regarding Member States' relations with third countries on criminal cooperation matters. Italy's bilateral relations with Brazil on this matter are governed by a bilateral agreement signed in 1989.
The debate is closed.
We shall now proceed to the vote.